        CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Joseph Anthony Favors,                          Case No. 20-cv-00365 (SRN/DTS)

               Plaintiff,

 v.                                                           ORDER

 Kristi Mike et al.,

               Defendants.


 Joseph Anthony Favors, St. Peter Regional Treatment Center, 100 Freeman Drive, St.
 Peter, MN 56082, Pro Se.

 Molly Beckius, Office of the Minnesota Attorney General, 445 Minnesota Street, Suite
 1400, St. Paul, MN 55101, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on several motions filed by the parties. Plaintiff

Joseph Favors is a civilly committed patient in the Minnesota Sex Offender Program

(“MSOP”). Favors brought this lawsuit against numerous MSOP officials, the

Commissioner of the Minnesota Department of Human Services, and the Minnesota

Attorney General (collectively, “Defendants”), alleging that Defendants retaliated against

him in violation of the First, Eighth, and Fourteenth Amendments to the United States

Constitution as well as several Minnesota statutes. Defendants filed a Motion to Dismiss

[Doc. No. 24]. Subsequently, Favors moved the Court to deny Defendants’ motion [Doc.

No. 38], moved to supplement the pleadings [Doc. Nos. 50, 67], and filed a motion styled

as a “Motion for Jury Trial Demand” [Doc. No. 54].


                                            1
           CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 2 of 13




       In addition, Favors filed a Motion for a Temporary Restraining Order (“TRO”)

[Doc. No. 31], which this Court referred to Magistrate Judge David T. Schultz for a Report

and Recommendation (“R&R”) [Doc. No. 76]. The magistrate judge recommended that

the Court deny Favors’ Motion for a TRO, and Favors filed an Objection [Doc. No. 77] to

that recommendation. Favors subsequently filed an “Affidavit of Plaintiff for Temporary

Restraining Order” [Doc. No. 85] with an accompanying “supplemental memorandum,”

which this Court will construe as a supplement to Favors’ Objection to the R&R.

       Based on a review of the files, submissions, and proceedings herein, and for the

reasons below, the Court GRANTS Defendants’ Motion to Dismiss [Doc. No. 24],

OVERRULES Favors’ Objection [Doc. Nos. 77, 85] and ADOPTS the R&R [Doc. No.

76], DENIES Favors’ Motion for a TRO [Doc. No. 31], Motion to Deny the Motion to

Dismiss [Doc. No. 38], and Motions to Supplement the Pleadings [Doc. Nos. 50, 67], and

DENIES as moot Favors’ Motion for Jury Trial Demand [Doc. No. 54].

I.     BACKGROUND

       Favors is civilly committed to MSOP and resides at its Community Preparation

Services facility in St. Peter, Minnesota. (Third Am. Compl. [Doc. No. 10], at 4.) 1 Favors


       1
         At the outset, the Court must briefly address which pleading is operative in this
matter. After filing his Complaint [Doc. No. 1], Favors filed a First Amended Complaint
[Doc. No. 3] as a matter of right under Federal Rule of Civil Procedure 15(a). Favors then
filed a Second Amended Complaint [Doc. No. 6]. In an April 8, 2020 Order, the Court
noted that Favors had not sought permission to file the Second Amended Complaint, and
stated that the First Amended Complaint continued to be the operative pleading. (Order
[Doc. No. 7].) That Order permitted Favors to file a motion for leave to amend. Favors then
filed a Motion to Amend the Complaint, but did not include the proposed Third Amended
Complaint. (Mot. for Leave to Amend [Doc. No. 8].) Favors subsequently filed the
proposed Third Amended Complaint [Doc. No. 10]. The Court granted Favors’ Motion to

                                            2
            CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 3 of 13




alleges that during his time at MSOP, he became attracted to one of his peers, M.R. 2 (Id.

at 20; see id., Ex. 7, at 11-12.) Favors allegedly became concerned that two other peers,

H.R. and J.G., were sexually exploiting M.R., and reported this perceived exploitation to

MSOP counselors and other officials on several occasions. (See id. at 7-10; id., Exs. 1-3,

5-7.)

        Favors alleges that MSOP officials retaliated against him for his reports by, inter

alia, placing Favors on an Individual Program Plan to provide additional treatment related

to his attraction to M.R., requiring Favors to develop a written Safety Plan outlining steps

he could take to effectively manage his attraction, refusing to increase Favors’ treatment

scores, and declining Favors’ request to transfer to a unit away from M.R., H.R., and J.G.

(Id. at 10-15.) Favors claims that Defendants’ conduct constitutes “common law retaliation

and harassment,” retaliation in violation of the First Amendment, deliberate indifference



Amend and recognized the proposed Third Amended Complaint as the operative pleading
in a June 24, 2020 Order. (Order [Doc. No. 14].)

         Later, the magistrate judge issued an Order striking the Second and Third Amended
Complaints. (Order [Doc. No. 75].) The magistrate judge noted that Favors had filed
multiple amended complaints without leave of the Court or the consent of the opposing
party, in violation of Rule 15. (Id. at 4 n.2.) Because the Court had previously granted
Favors’ Motion for Leave to Amend and recognized the Third Amended Complaint as the
operative pleading, the Court respectfully reverses the magistrate judge’s order insofar as
it strikes the Third Amended Complaint. See Fed. R. Civ. P. 72(a); D. Minn. L.R. 72.2(a)(3)
(“The district judge must . . . modify or set aside any part of the order that is clearly
erroneous or is contrary to law. The district judge may also reconsider on his or her own
any matter decided by the magistrate judge but not objected to.”). Accordingly, the Court
will treat the Third Amended Complaint as the operative pleading.
        2
       The Court refers to Favors’ peers using the initials given in the Third Amended
Complaint.


                                             3
         CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 4 of 13




in violation of the Eighth and Fourteenth Amendments, and a violation of several

Minnesota statutes. (Id. at 5, 35-38.) Favors seeks various forms of money damages—

including compensatory and punitive damages, an award of Favors’ “cost for care,” and

attorney’s fees—against each of the Defendants in their official and individual capacities.

(Id. at 41.)

       During the pendency of this litigation, Favors filed a Motion for a TRO enjoining

MSOP officials from placing Favors in the same living unit as several identified MSOP

clients, including H.R. and J.G. (Mot. for TRO [Doc. No. 31].) The Court referred this

motion to Magistrate Judge Schultz for a report and recommendation. In the November 17,

2020 R&R, the magistrate judge treated the motion as a Motion for a Preliminary

Injunction, found that Favors had not demonstrated “an imminent threat to his health or

safety such that there is a clear and present need for” the “extraordinary equitable relief”

of a preliminary injunction, and recommended that the motion be denied. (R&R at 8.)

Favors filed an Objection, which largely restated the bases for Favors’ initial TRO motion.

(See Obj. [Doc. No. 77], at 1-10.) The Objection also challenges the magistrate judge’s

characterization of the record, and offers additional arguments and allegations related to

Defendants’ alleged retaliation against Favors in response to his grievances. (Id. at 10-16.)

       After filing his Objection, Favors filed a second document styled as an “Affidavit

of Plaintiff for Temporary Restraining Order.” (Mot. (Aff.) for TRO [Doc. No. 85].) Favors

filed a “supplemental memorandum” alongside that document, asserting that MSOP had

since moved H.R. and J.G. into the same living unit as Favors. (Suppl. Mem. in Supp. of

TRO [Doc. No. 86].) The memorandum also describes additional conflicts between Favors


                                             4
        CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 5 of 13




and H.R. and J.G. occurring after the R&R, focused on additional relationships Favors

perceives between his peers. (Id. at 4-6.) The Court will consider Favors’ affidavit and

supplemental memorandum as supplements to Favors’ Objection to the R&R.

II.    DISCUSSION

       A.     Motion to Dismiss

       The Court begins with Defendants’ Motion to Dismiss the Third Amended

Complaint. Defendants move to dismiss under Federal Rule of Civil Procedure 12(b)(1)

and 12(b)(6), asserting that Favors has not plausibly alleged violations of the First, Eighth,

and Fourteenth Amendments, and that Favors’ claims against Defendants are barred by

Eleventh Amendment sovereign immunity and qualified immunity. For the reasons below,

the Court finds that Favors’ federal law claims are barred by the Eleventh Amendment and

qualified immunity, and the Court declines to exercise supplemental jurisdiction over

Favors’ remaining state law claims.

              1.     Standard of Review

       When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. To survive a motion to dismiss, a complaint

must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint need not contain

“detailed factual allegations,” it must contain facts with enough specificity “to raise a right


                                              5
        CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 6 of 13




to relief above the speculative level.” Id. at 555. Where a motion to dismiss is based on an

affirmative defense, such as qualified immunity, the moving party must show that it is

entitled to the defense on the face of the complaint. Dadd v. Anoka Cty., 827 F.3d 749, 754

(8th Cir. 2016).

       Insofar as Defendants invoke sovereign immunity under the Eleventh Amendment,

Defendants’ motion is properly analyzed under Rule 12(b)(1). See United States v.

Minnesota Transitions Charter Sch., 50 F. Supp. 3d 1106, 1111 (D. Minn. 2014)

(evaluating a motion to dismiss premised on Eleventh Amendment immunity under Rule

12(b)(1) because the application of Eleventh Amendment immunity would deprive the

Court of jurisdiction). Where the defendant argues that the facts alleged in the complaint

fail to establish subject-matter jurisdiction—as Defendants’ invocation of the Eleventh

Amendment asserts here—the plaintiff is afforded similar safeguards as in a Rule 12(b)(6)

motion. Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990). Namely, the Court

must “accept as true all factual allegations in the complaint, giving no effect to conclusory

allegations of law,” and determine whether the plaintiff’s alleged facts “affirmatively and

plausibly suggest” that jurisdiction exists. Stalley v. Catholic Health Initiatives, 509 F.3d

517, 521 (8th Cir. 2007). The Court’s review is limited to the face of the pleadings. Branson

Label, Inc. v. City of Branson, 793 F.3d 910, 914 (8th Cir. 2015).

       Because Favors is proceeding pro se, the Court liberally construes the Third

Amended Complaint. Kaylor v. Fields, 661 F.2d 1177, 1182–83 (8th Cir. 1981)

(“[P]leadings in civil-rights cases, especially those brought pro se, are to be liberally

construed.”).


                                             6
         CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 7 of 13




               2.    Eleventh Amendment Immunity

       As noted above, Favors filed this lawsuit against Defendants in both their individual

and official capacities. Favors claims that Defendants are liable under 42 U.S.C. § 1983 for

violations of Favors’ First, Eighth, and Fourteenth Amendment rights. (Third Am. Compl.

5.) In his prayer for relief, Favors requests various forms of money damages, including

compensatory and punitive damages, an award of Favors’ “cost for care,” and attorney’s

fees. (Id. at 41.)

       “The Eleventh Amendment immunizes an unconsenting State from damage actions

brought in federal court, except when Congress has abrogated that immunity for a

particular federal cause of action.” Hadley v. N. Arkansas Cmty. Tech. Coll., 76 F.3d 1437,

1438 (8th Cir. 1996). Congress did not abrogate Eleventh Amendment immunity in § 1983

cases. Id. Consequently, “the Eleventh Amendment prohibits recovery of damages under

42 U.S.C. § 1983 against a state officer in his or her official capacity.” Flores v. Moser,

No. 16-CV-1860-ADM-KMM, 2019 WL 2016789, at *4 (D. Minn. Jan. 7, 2019) (adopting

report and recommendation) (collecting authorities). There is no indication in the record

that the State of Minnesota has waived its Eleventh Amendment immunity in this case.

Favors’ § 1983 claims for money damages against the Defendants—who are various

MSOP officials, the Commissioner of the Minnesota Department of Human Services, and

the Minnesota Attorney General—in their official capacities are, therefore, barred by the

Eleventh Amendment. See Daywitt v. Minnesota, No. CIV. 14-4526 MJD/LIB, 2015 WL

4094199, at *10 (D. Minn. July 6, 2015) (adopting report and recommendation) (holding

that MSOP officials are state officials entitled to Eleventh Amendment immunity).


                                             7
        CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 8 of 13




       Accordingly, the Court grants Defendants’ Motion to Dismiss with respect to

Favors’ First, Eighth, and Fourteenth Amendment claims brought against Defendants in

their official capacities.

               3.     Qualified Immunity

       Similarly, the Court finds that Favors’ First, Eighth, and Fourteenth Amendment

claims against Defendants in their individual capacities are barred by qualified immunity.

Qualified immunity protects government officers from § 1983 liability in their individual

capacities “unless the official’s conduct violates a clearly established constitutional or

statutory right of which a reasonable person would have known.” Brown v. City of Golden

Valley, 574 F.3d 491, 495 (8th Cir. 2009). Thus, the Court must perform a two-part analysis

to determine if qualified immunity applies: (1) decide whether the facts show the violation

of a constitutional or statutory right, and (2) determine whether that right was clearly

established at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232

(2009) (citing Saucier v. Katz, 533 U.S. 194 (2001)). The Court may analyze either step

first. Id. at 236. Qualified immunity “is an immunity from suit rather than a mere defense

to liability . . . [and] it is effectively lost if a case is erroneously permitted to go to trial.”

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

       Assuming, without deciding, that the alleged retaliatory acts by MSOP officials

violated Favors’ constitutional rights, the Court finds that such constitutional rights were

not “clearly established” such that “a reasonable person would have known” Defendants’

conduct violated Favors’ constitutional rights. Brown, 574 F.3d at 495. A government

official “cannot be said to have violated a clearly established right unless the right’s


                                                8
        CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 9 of 13




contours were sufficiently definite that any reasonable official in the defendant’s shoes

would have understood that he was violating it.” Kisela v. Hughes, 138 S. Ct. 1148, 1153

(2018) (quoting Plumhoff v. Rickard, 572 U.S. 765, 778–79 (2014)). Although the law

“does not require a case directly on point for a right to be clearly established, existing

precedent must have placed the statutory or constitutional question beyond debate.” Id. at

1152 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)).

       Here, Favors alleges that Defendants violated his constitutional rights by subjecting

him to additional treatment following his admission of affection toward one of his peers

and his reports to MSOP officials alleging the sexual exploitation of that peer by H.R. and

J.G., that Defendants refused to increase Favors’ treatment scores, and that Defendants

denied Favors’ requests to transfer to a different living unit. Favors has not identified, and

the Court has not found, any case law holding that such allegations constitute violations of

Favors’ constitutional rights—let alone sufficiently definite case law as to put “any

reasonable official in the defendant’s shoes” on notice. Id. at 1153.

       Accordingly, the Court grants Defendants’ Motion to Dismiss with respect to

Favors’ First, Eighth, and Fourteenth Amendment claims brought against Defendants in

their individual capacities.

              4.     Supplemental Jurisdiction

       Having concluded that Favors’ federal claims must be dismissed, the Court must

determine whether to exercise supplemental jurisdiction over Favors’ remaining state law

claims. “Pursuant to 28 U.S.C. § 1367(c)(3), a court may ‘decline to exercise supplemental

jurisdiction over a claim . . . [if] the district court has dismissed all claims over which it


                                              9
       CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 10 of 13




has original jurisdiction.’ Congress unambiguously gave district courts discretion in 28

U.S.C. § 1367(c) to dismiss supplemental state law claims when all federal claims have

been dismissed.” Gibson v. Weber, 431 F.3d 339, 342 (8th Cir. 2005) (quoting 28 U.S.C.

§ 1367(c)). Because only state law claims remain, the Court declines to exercise

supplemental jurisdiction and therefore dismisses the Third Amended Complaint in its

entirety. 3 See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the

usual case in which all federal-law claims are eliminated before trial, the balance of factors

to be considered under the pendent jurisdiction doctrine—judicial economy, convenience,

fairness, and comity—will point toward declining to exercise jurisdiction over the

remaining state-law claims.”).

       B.     Motion for a Temporary Restraining Order

       The Court next considers Favors’ Motion for a TRO. In the R&R, the magistrate

judge found that Favors had not demonstrated “an imminent threat to his health or safety

such that there is a clear and present need for” the “extraordinary equitable relief” of a

preliminary injunction, and recommended that the motion be denied. (R&R at 8.) In his

Objection, Favors largely restates the bases for Favors’ initial TRO motion, and offers

additional arguments and allegations related to his underlying allegations of

unconstitutional retaliation by Defendants. (See generally Obj.) Favors also filed a

supplemental memorandum asserting that, after the magistrate judge issued the R&R,


       3
         Because the Court grants Defendants’ Motion to Dismiss, the Court denies Favors’
Motion to Deny the Motion to Dismiss [Doc. No. 38] and denies as moot Favors’ Motion
for Jury Trial Demand [Doc. No. 54].


                                             10
       CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 11 of 13




MSOP moved H.R. and J.G. into the same living unit as Favors. (Suppl. Mem. in Supp. of

TRO.) The memorandum describes additional conflicts between Favors and H.R. and J.G.,

focused on the relationships Favors perceives between his peers. (See id. at 4-6.)

       The district court reviews de novo those portions of the R&R to which a specific

objection is made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord D. Minn.

L.R. 72.2(b). “Objections which are not specific but merely repeat arguments presented to

and considered by a magistrate judge are not entitled to de novo review, but rather are

reviewed for clear error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012,

1017 (D. Minn. 2015).

       Favors has not raised specific objections to the R&R, but has instead re-asserted the

same arguments presented to the magistrate judge. The Court has carefully considered

those arguments and the record before it, and concludes that the magistrate judge did not

clearly err in finding that Favors has not established that living in the same unit as H.R.,

J.G., and the other individuals identified in the TRO motion presents an imminent threat to

Favors’ health or safety. The additional facts alleged in Favors’ supplemental

memorandum similarly do not indicate the type of irreparable harm warranting the

extraordinary remedy of a preliminary injunction. Accordingly, the Court overrules

Favors’ Objection, adopts the R&R, and denies the Motion for a TRO.

       C.     Motions to Supplement the Pleadings

       Finally, the Court considers Favors’ Motions to Supplement the Pleadings. In the

first motion, Favors identified additional alleged acts of retaliation by MSOP officials and


                                            11
       CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 12 of 13




requested that those acts be considered as part of the Third Amended Complaint. (See

Mem. in Supp. of First Mot. to Suppl. Pleadings [Doc. No. 51].) In the second motion,

Favors identified additional facts pertaining to his motion for a TRO. (See Mem. in Supp.

of Second Mot. to Suppl. Pleadings [Doc. No. 69].)

       Federal Rule of Civil Procedure 15(d) provides that a Court “may, on just terms,

permit a party to serve a supplemental pleading setting out any transaction, occurrence, or

event that happened after the date of the pleading to be supplemented.” Fed. R. Civ. P.

15(d). The decision whether to permit a party to supplement the pleadings is committed to

the broad discretion of the district court. Minnesota Min. & Mfg. Co. v. Superior Insulating

Tape Co., 284 F.2d 478, 481 (8th Cir. 1960). If supplementing the pleadings would be

futile, the court may deny the motion. See U.S. ex rel. Lee v. Fairview Health Sys., 413

F.3d 748, 749 (8th Cir. 2005) (“Futility is a valid basis for denying leave to amend [under

Rule 15(a)].”); Fair Isaac Corp. v. Experian Info. Sols. Inc., No. CV 06-4112 (ADM/JSM),

2009 WL 10677527, at *14 n.7 (D. Minn. Feb. 9, 2009) (“Motions to amend under Rule

15(a) and motions to supplement under Rule 15(d) are subject to the same standard.”).

       The Court finds that Favors’ Motions to Supplement the Pleadings would be futile.

With respect to the first motion, Favors’ additional allegations do not overcome

Defendants’ invocation of Eleventh Amendment immunity and qualified immunity. And

with respect to the second motion, the Court concludes that the additional facts averred do

not establish the threat of irreparable harm required to warrant a preliminary injunction.

Accordingly, the Court denies Favors’ Motions to Supplement the Pleadings.




                                            12
       CASE 0:20-cv-00365-SRN-DTS Doc. 91 Filed 01/22/21 Page 13 of 13




III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Defendants’ Motion to Dismiss [Doc. No. 24] is GRANTED;

          2. Plaintiff’s Objection [Doc. Nos. 77, 85] is OVERRULED, and the

             November 17, 2020 Report and Recommendation [Doc. No. 76] is

             ADOPTED;

          3. Plaintiff’s Motion for a Temporary Restraining Order [Doc. No. 31] is

             DENIED;

          4. Plaintiff’s Motion to Deny Defendants’ Motion to Dismiss [Doc. No. 38] is

             DENIED;

          5. Plaintiff’s Motions to Supplement the Pleadings [Doc. Nos. 50, 67] are

             DENIED;

          6. Plaintiff’s Motion for Jury Trial Demand [Doc. No. 54] is DENIED as moot;

             and

          7. The November 17, 2020 Order [Doc. No. 75] is REVERSED in part,

             insofar as it strikes the Third Amended Complaint [Doc. No. 10].

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 22, 2021                           s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                          13
